DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 16 August 2022.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 14 re the only independent claims pending. Claim1 is drawn to a “method for analyzing genetic information” and claim 14 is to a “method for strain-typing a target organism in a complex biological material”.
As set forth in claim 1, the probes are not required to be labeled or immobilized.  Given such, it stands to reason that one would not be able to determine which probe(s) did and didn’t hybridize to a target sequence.  Claims 2-11, which depend from claim 1, also do not require either label or immobilization of any probe and/or target.
Acknowledgement is made of dependent claim 12 and 13 that the probes are bound to either a bead or an array. However, the claimed methods do not require that one use any labeled probe to bind to any target that has been bound/immobilized/captured to a probe in the array or on a bead.  
As can be seen in claim 14, one is to perform hybridization using a “first hybridization array”, a “first bead”, a “second hybridization array” and a “second bead”.  The claimed method does not require that one use any detectably-labeled probe that would bind to any immobilized/hybridized target.  
It stands to reason that one would not be able to determine whether any target molecule has been bound to any probe, be it in solution, in an array, and/or on a bead.
As seen in claims 1 and 14, one is to generate a pattern, and compare that either to that in a database (claim 1), or to a “second” pattern (claim 14). It stands to reason that if you cannot detect the hybridized target, you are not able to generate any pattern, much less perform a comparison of same.
In addition to the above, it is noted that in the case of claims 1-11, there is no requirement that any probe be immobilized.  Given such, the claims have been construed as encompassing hybridization reaction that are performed in solution.  If the target and probe molecules are all in a common mixture and no label, much less a separation of bound from unbound probe, and lesser still, the use of different labels on different probes, one would not be able to determine if any probe has hybridized, much less be able to establish any meaningful “pattern of identifiers”.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9, 11-15, and 17-20 are indefinite with respect to just what constitutes the metes and bounds of an “identifier”.  While claim  10 specifies that “the pattern [of identifiers] is a series of two or more binary digits”; and claim 16 specifies that “the identifier is a binary digit”, it is less than clear as to just what other form(s) the “identifier” can take.  For example, it is less than clear if the “identifier” can be a detectable label physically connected/bound to a probe, and if such is the case, it is unclear as to how such can be “assigned” (claim 1, steps g and h) post hybridization and detection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admissions in view of US 8,383,039 B2 (Zhou et al.), US 5,919685 A (Bandman et al.), US 2011/0171651 A1 (Richmond), US 2014/0302495 A1 (Grallert et al.), and US 2012/0115740 A1 (Ehrlich et al.).  

Applicant, at page 7, paragraph [0027], of the as-filed disclosure asserts:
[0027] The present invention is a system and method for analyzing the occurrence of patterns of nucleic acid sequences from complex biological matrices and using the analysis for surveillance of the duplication or variation of the patterns generated from the analyses of such sequences. The system may comprise a conventional workstation including consumables, such as the cartridge used in the Rheonix Optimum™ workstation shown in FIG. 1, for example, and a test kit containing reagents therefore (not shown). Exemplary structural and functional aspects of embodiments of the present invention are similar to or include elements of the workstation and its consumables, described and illustrated in U.S. Patent No. 8,383,039. Those similarities should be understood by a person of ordinary skill in the art in conjunction with a review of this disclosure and accompanying drawings in conjunction with the published patent, and are not further discussed in detail herein. The (prior art) top view of a consumable device (e.g., cartridge) shown in FIG. 1 interfaces with the workstation and is where an exemplary version of the assay is performed. The device contains a fluid reservoir layer 17 which contains reservoirs connected to truncated channels 16 formed in the bottom of the fluid reservoir layer 17. Certain reservoirs in the fluid reservoir layer 17 contain low density nucleic acid probe arrays 47 for hybridization of amplicons to the arrayed probes. The Rheonix Optimum™ workstation coupled with a cartridge, such as that shown in FIG. 1, performs the steps of the method described herein in an automated fashion. The system and method may also be performed using other means in the place of the hybridization array such as beads each containing a unique identifier and coupled each to their own oligonucleotide probe such that an analysis of the hybridization events may be accomplished by analyzing each bead and generating a pattern commensurate with the patterns generated herein. (Emphasis added)

Applicant, at page 15, paragraph [0038], asserts:
The reference spots are used to orient the camera of the workstation for correct image capture and to help verify that the assay was performed properly. The camera utilized is a conventional camera mounted in a workstation similar to that described and illustrated in U.S. Patent No. 8,383,039…  The image captured by the camera is subjected to a software program run on the workstation (or run on a device connected to the workstation) and designed to characterize the gray scale of each of the particular spots. The software is provided particular values of gray scale, above which, the software assigns an identifier (such as a "I"), indicating a successful hybridization - and below which, it assigns a different identifier (such as a "O"), indicating unsuccessful hybridization. All of the spots in FIG. 6A are hybridized and would be assigned the identifier "I".  (Emphasis added)


While applicant has admitted that the basic method and means for performing same are known in the art, the disclosure has not been found to comprise assertions that amplification of any of a variety of bacterial species and strains could be performed, or that it was known that beads could be used in the amplification assay (claim 13).

Zhou et al., at column 2, last paragraph, teaches the application of any of a variety of nucleic acid amplification methods, including PCR.  As asserted therein:
Following purification it is generally desirable to amplify specific nucleic acid sequences using any of several nucleic acid amplification procedures which are well known in the art. Specifically, nucleic acid amplification is the enzymatic synthesis of nucleic acid amplicons (copies) which contain a sequence that is homologous to a nucleic acid sequence being amplified. Examples of nucleic acid amplification procedures practiced in the art include the polymerase chain reaction (PCR), strand displacement amplification (SDA), ligase chain reaction (LCR), Nucleic Acid Sequence Based Amplification (NASBA), transcription-associated amplification (TAA), Cold PCR, and Non-Enzymatic Amplification Technology (NEAT). Nucleic acid amplification is especially beneficial when the amount of target sequence present in a sample is very low. By amplifying the target sequences and detecting the amplicon synthesized, the sensitivity of an assay can be vastly improved, since fewer target sequences are needed at the beginning of the assay to better ensure detection of nucleic acid in the sample belonging to the organism or virus of interest.

Zhou et al., at column 5, second paragraph, teaches that the method of sample preparation, amplification and analysis can be automated.  As asserted to therein:
Another non-limiting, exemplary embodiment of the invention is directed to an automated process for isolating, amplifying, and analyzing a target nucleic acid sequence that may be present in a fluid test sample. The process includes the steps of providing a pneumatic manifold that operates a microfluidic system having a fluidic transport layer and a fluidic channel disposed therein, and reservoirs attached thereto; introducing the fluid test sample into the fluidic channel; providing at least one reagent to the channel from at least one respective reservoir that is in fluid connection with the fluidic transport layer; combining the fluid test sample and the at least one reagent in a region of the fluidic transport layer, reservoir or amplification reactor; transporting the fluid test sample to a temperature-controlled amplification/reaction reactor that is in operative communication with the fluidic transport layer; incubating the fluid test sample in the amplification/reaction reactor under conditions sufficient to permit the target nucleic acid sequence to be amplified; transporting the fluid test sample to an analysis reservoir; and analyzing the amplified target nucleic acid sequence from the test sample, wherein the test sample is transported from a starting location in the fluidic transport layer to the analysis reservoir separately from any other samples and separately from the pneumatic manifold and the dispensing system.  (Emphasis added)

Zhou et al. at column 5, last paragraph, bridging to column 6, teach:
In another non-limiting embodiment of the automated process for isolating, amplifying, and analyzing a target nucleic acid sequence that may be present in a fluid test sample, the target nucleic acid sequence is associated with a disease or disorder of interest, an infectious agent, a pathogen, a predisposition for cancer, or a predisposition for sensitivity to a drug, pharmaceutical composition, chemical or compound of interest. (Emphasis added)

    In another non-limiting embodiment of the automated process for isolating, amplifying, and analyzing a target nucleic acid sequence that may be present in a fluid test sample, the target nucleic acid sequence comprises a SNP.

Zhou et al., at column 6, 6th paragraphs, teach:
In another non-limiting embodiment of the automated process for isolating, amplifying, and analyzing a target nucleic acid sequence that may be present in a fluid test sample, the analyzing step comprises determining presence of, or predisposition for: the disease or disorder of interest, the infectious agent, the pathogen, cancer, or sensitivity to the drug, pharmaceutical composition, chemical or compound of interest.



Zhou et al., at column 12, last paragraph, teach:
The camera 27 may have various functions for the self-contained biological analysis system 10. One function may be to coordinate the location of the dispenser needle 23 of the dispensing system 13 with the reagent supply component 14 and the reservoir layer 17 attached to the fluidic transport layer 16 so the reagents in the reagent supply component 14 are dispensed into the proper reservoir on the reservoir layer 17. Another function is to provide sample and/or analysis information to the control system 19. When an operator provides a sample to the sample input port 33 of reservoir layer 17 of a particular assay unit the camera 27 can record the sample's information from an optical source such as a bar code or other distinct optical marking systems known in the art. The information from the sample can then inform the control system 19 of proper sample loading and later it may be combined with the resulting analysis.  (Emphasis added)

Zhou et al., at column 28, first full paragraph, teach:
"Nucleic acids of interest," "target nucleic acids" or "target polynucleotides" refer to molecules of a particular polynucleotide sequence of interest. Such nucleic acids of interest that may be analyzed by the methods of the present invention include, but are not limited to DNA molecules such as genomic DNA molecules, cDNA molecules and fragments thereof, including oligonucleotides, expressed sequence tags ("ESTs"), sequence tag sites ("STSs"), etc. Nucleic acids of interest that may be analyzed by the methods of the invention also include RNA molecules such as, but by no means limited to messenger RNA (mRNA) molecules, ribosomal RNA (rRNA) molecules, cRNA (i.e., RNA molecules prepared from cDNA molecules that are transcribed in vivo) and fragments thereof.

Zhou et al., at column 28, last paragraph, bridging to column 29, teach:
      Nucleic acids for use as primers, probes, or templates may be obtained commercially or derived by standard methods known in the art, e.g., by use of an automated DNA synthesizer (such as those commercially available from Biosearch Technologies, Inc., Novato, Calif.; Applied Biosystems, Foster City, Calif., etc.) and standard phosphoramidite chemistry; or by cleavage of a larger nucleic acid fragment using non-specific nucleic acid cleaving chemicals or enzymes or site-specific restriction endonucleases. 

      If the sequence of a nucleic acid of interest from one species is known and the counterpart gene from another species is desired, it is routine in the art to design probes based upon the known sequence. The probes hybridize to nucleic acids from the species from which the sequence is desired, for example, hybridization to nucleic acids from genomic or DNA libraries from the species of interest. 

      In one embodiment, a nucleic acid molecule is used as a probe that is complementary to, or hybridizable under moderately stringent conditions to, an amplified, isolated nucleic acid of interest.

Zhou et al., at column 29, penultimate paragraph, teach:
       Nucleic acids that can be used as probes (or templates) for detecting an amplified nucleic acid of interest can be obtained by any method known in the art, e.g., from a plasmid, by polymerase chain reaction (PCR) using synthetic primers hybridizable to the 3' and 5' ends of the nucleotide sequence of interest and/or by cloning from a cDNA or genomic library using an oligonucleotide probe specific for the nucleotide sequence. Genomic clones can be identified by probing a genomic DNA library under appropriate hybridization conditions, e.g., high stringency conditions, low stringency conditions or moderate stringency conditions, depending on the relatedness of the probe to the genomic DNA being probed. For example, if the probe for the nucleotide sequence of interest and the genomic DNA are from the same species, then high stringency hybridization conditions may be used; however, if the probe and the genomic DNA are from different species, then low stringency hybridization conditions may be used. High, low and moderate stringency conditions are all well known in the art.  (Emphasis added)

Zhou et al., at column 36, lines 14-26, teach:
The CARD was used in a pharmacogenomic assay to detect single nucleotide polymorphisms (SNPs) associated with warfarin sensitivity. Raw buccal swab samples from twenty individual volunteers were analyzed and the SNP profiles, identified by the warfarin sensitivity assay carried out on the CARD, were confirmed via bi-directional DNA sequencing. The pharmacogenomics protocol described below, however, can be easily adapted by the skilled practitioner to assay for any nucleic acid sequence or SNP of interest through choice of primers and probes. Such an assay could be used, for example, to screen for viral pathogens, for oncogenes or other genetic mutations, variants or markers of interest, and virtually any cell or tissue can be assayed.

Zhou et al., column 31, teach:
     It will be apparent to the skilled artisan that CARD-based diagnostic assays, as disclosed herein, can be used for many different applications in which bench-top based assays are currently used. The design of the plastic CARD permits the incorporation of all necessary microfluidic networks, valves, pumps and reservoirs on a simple, inexpensive disposable microfluidic device. Since all assay functions (i.e., flow and mixing rates, temperature control, including thermocycling, resident times, etc.) are easily controlled by software, sophisticated multiplex PCR assays can be easily performed by individuals of varying skill level. Furthermore, CARDs can be inserted in either a portable, battery operated POC controller or into a higher throughput EncompassMDx.TM. workstation. Regardless of the format selected, however, ease-of-performance is achieved. 

      The CARD can be adapted by the skilled artisan to assay for any nucleic acid sequence of interest through choice of primer for amplification and choice of probe for detection. 

      In one embodiment, the CARD can be used for conducting molecular diagnostics assays, which can provide a basis for the management of potential disease states based upon an individual's genomic background. 

      In another embodiment, the CARD can be used for conducting screens for pharmacogenomic sensitivity, e.g., genetic predisposition for sensitivity to a drug, pharmaceutical composition, chemical or compound of interest. 

      In another embodiment, the CARD can be used for conducting oncogenic screening assays, i.e., screening for a nucleic acid of interest that is associated with predisposition for cancer. 

      In another embodiment, the CARD can be used for conducting screening assays for infectious disease agents, pathogens or sepsis. 

      In another embodiment, the CARD can be used for analysis of single nucleotide polymorphisms (SNPs) for oncology purposes, pharmacogenomic purposes, companion diagnostics (dosing or other needs specific to a particular pharmaceutical compound) or to detect communicable or noncommunicable infectious diseases. 

      In another embodiment, the CARD can be used for industrial or environmental assays for organisms of interest that are infectious to humans, animals or plants or for spoilage organisms in processed foods or non-processed foods.

The aspect that “a target nucleic acid sequence that may be present in a fluid test sample, the target nucleic acid sequence is associated with a disease or disorder of interest, an infectious agent, a pathogen, a predisposition for cancer, or a predisposition for sensitivity to a drug, pharmaceutical composition, chemical or compound of interest” is deemed to fairly suggest the detection of nucleic acids found in any “biological material” (claim 1 and 14), including that of a pure or complex culture. 
As evidenced above, Zhou et al., teach that the target nucleic acid can be that found in any pathogenic organism, including those that have exhibited drug resistance.  Such assertions have been found to fairly encompass the detection of any microorganism, including strains thereof which have exhibited drug resistance. 

As evidenced above, Zhou et al., in column 12, last paragraph, teach that thd camea may have a variety of functions  As stated therein:

Another function is to provide sample and/or analysis information to the control system 19. When an operator provides a sample to the sample input port 33 of reservoir layer 17 of a particular assay unit the camera 27 can record the sample's information from an optical source such as a bar code or other distinct optical marking systems known in the art. The information from the sample can then inform the control system 19 of proper sample loading and later it may be combined with the resulting analysis.  (Emphasis added)

While the camera may provide a variety of information to a control system, they have not been found to teach that the probes are assigned an identifier, generating a pattern of identifiers/probes that hybridized to target, and comparing same to other patterns.

Zhou et al., also have not been found to teach detection of Listeria, much less variants of same, nor have they been found to teach use of beads in the amplification assay (claim 13).

Bandman et al., at column 27, third paragraph, teach:
In order to conduct sample analysis using a microarray, the RNA or DNA from a biological sample is made into hybridization probes. The mRNA is isolated, and cDNA is produced and used as a template to make antisense RNA (aRNA). The aRNA is amplified in the presence of fluorescent nucleotides, and labeled probes are incubated with the microarray so that the probe sequences hybridize to complementary oligonucleotides of the microarray. Incubation conditions are adjusted so that hybridization occurs with precise complementary matches or with various degrees of less complementarity. After removal of non hybridized probes, a scanner is used to determine the levels and patterns of fluorescence. The scanned images are examined to determine degree of complementarity and the relative abundance of each oligonucleotide sequence on the microarray. The biological samples may be obtained from any bodily fluids (such as blood, urine, saliva, phlegm, gastric juices, etc.), cultured cells, biopsies, or other tissue preparations. A detection system may be used to measure the absence, presence, and amount of hybridization for all of the distinct sequences simultaneously. This data may be used for large scale correlation studies on the sequences, mutations, variants, or polymorphisms among samples.  (Emphasis added)

As evidenced above, Bandman et al., teach that one can employ a microarray of capture probes, and that the labeled amplicon is bound by probes in the array, and that images of the positions where a labeled target bound to an immobilized capture probe can be captured and analyzed.  The fact that one can identify which probes has and has not bound, speaks to the probes having an identifier.  The fact that the system can generate a pattern of the probes that did bind and did not bind, and performing “correlation studies”, speaks directly to applicant’s “determining if the pattern recorded is different from the one or more  other patterns recorded”.

Richmond, at paragraph [0064], teaches that his amplification-based assay van be used for the detection of virtually any strain and species of microorganism, including that of Listeria.  As stated therein:
[0064] In one embodiment, a plurality of different primer pairs, each primer pair designed to specifically amplify nucleic acid of a particular pathogen (e.g., a bacterium or virus) can be used, where the product of the assay indicates whether one or more of the pathogens are in the sample. Microbes that might be identified using the subject method, include but are not limited to: a plurality of species of Gram (+) bacteria, plurality of species of Gram (-) bacteria, a plurality of species of bacteria in the family Enterobacteriaceae, a plurality of species of bacteria in the genus Enterococcus, a plurality of species of bacteria in the genus Staphylococcus, and a plurality of species of bacteria in the genus Campylobacter, Escherichia coli (E. coli), E. coli of various strains such as, K12-MG1655, CFT073, O157:H7 EDL933, O157:H7 VT2-Sakai, etc., Streptococcus pneumoniae, Pseudomonas aeruginosa, Staphylococcus aureus, coagulase-negative staphylococci, a plurality of Candida species including C. albicans, C. tropicalis, C. dubliniensis, C. viswanathii, C. parapsilosis, Klebsiella pneumoniae, a plurality of Mycobacterium species such as M. tuberculosis, M. bovis, M. bovis BCG, M. scrofulaceum, M. kansasii, M. chelonae, M. gordonae, M. ulcerans, M. genavense, M. xenoi, M. simiae, M. fortuitum, M. malmoense, M. celatum, M. haemophilum and M. africanum, Listeria species, Chlamydia species, Mycoplasma species, Salmonella species, Brucella species, Yersinia species, etc. Thus, the subject method enables identification of microbes to the level of the genus, species, sub -species, serovar, strain or variant of the microbe.  (Emphasis added)


While Richmond does teach amplification-based method of detection of strains and species of microorganisms, including Listeria, he has not been found to teach incorporation of beads in the assay.

Grallert et al., in paragraph [0108], each using bead-based methods of detecting species of Listeria. As stated therein:
[0108] The methods of the present invention may be used with any detection strategy, including, but not limited to, probe hybridization, lateral flow assays, PCR, ELISA, ELFA (enzyme-linked fluorescent assay), enzymatic detection, plasmon resonance technique, magnetic bead-based methods and the like. Detection strategies based on using chromogenic media to detect Listeria genus-specific beta-glucosidase activity are also contemplated by the present invention. Moreover, in the present invention other techniques based on chromogenic media can be used to distinguish between Listeria monocytogenes and Listeria ivanovii from other Listeria species by assaying phosphatidylinositol phospholipase C (PI-PLC) activity. It has been shown that certain species of the genus Listeria (such as Listeria monocytogenes and Listeria ivanovii) secrete PI-PLC into the culture medium (Leimeister-Wachter et al., Mol. Microbiol. (1991) 5(2), pp. 361-366; J. Mengaud et al., Mol. Microbiol. (1991) 5(2), pp. 367-372; and Goldfine et al., Infection and Immunity (1992) 60(10), pp. 4059-4067).

Ehrlich et al., teach not only using probes that are bound to beads in the detection of nucleic acid sequences found in Listeria, but they also teach that the beads may be in an array and color coded, and that many different probes, each directed to a different target sequence in the microorganism, can be detected, and that the method can be applied to virtually any microbe, including Listeria.  As stated in paragraphs [0015], [0016], [0043], and [0044]:
[0015]  In another embodiment, the substrate may comprise a pool of addressable particles on a two-dimensional solid surface. In yet another embodiment, the substrate may be a glass, a polymer or combinations thereof. 

[0016]  In another embodiment, wherein the bacterial species is selected from the group consisting of Bacillus anthracis, Borrelia burgdorferi, Bacillus cereus, Burkholderia mallei, Clostridium botulinum, Clostridium difficile, Campylobacter jejuni, Clostridium perfringens, Escherichia coli, Haemophilus influenzae, Listeria monocytogenes, Mycobacterium tuberculosis, Pseudomonas aeruginosa, Streptococcus agalactiae, Staphylococcus aureus, Salmonella enterica, Shigella, Streptococcus pneumoniae, Yersinia pestis, Burkholderia pseudomallei, Streptococcus pyogenes, Gardnerella vaginalis, Moraxella catarrhalis, Listeria monocytogenes, and combinations thereof.  (Emphasis added)

[0043] A variety of distinct types of arrays comprising polynucleotide capture probes corresponding to sets of distributed genes are provided. In one embodiment, the substrate may be made of glass or plastic, the array substrate may include a pool of addressable particles. Such addressable particles may include microspheres or beads that are coupled to the polynucleotide capture probes and then coded such that hybridization of a target nucleic acid to a particular capture probe can be scored. Methods, compositions, and related apparati that use such encoded beads to analyze multiple analytes including nucleic acids are provided in U.S. Pat. Nos. 6,023,540, 5,981,180, and 6,649,414, each of which are incorporated by reference herein in their entireties. In other embodiments, a two-dimensional solid surface that provides for deposition of polynucleotide capture probes at defined positions on the surface such that hybridization to specific capture probes can be determined. Methods, compositions, and related apparati that provide for such arrays and analysis of data obtained from the same are provided in U.S. Pat. Nos. 6,261,776, 5,981,733, 6,408,308, 6,613,529, 7,157,229, and 6,423,535, each of which are incorporated by reference herein in their entireties. Also contemplated herein is the use of composite arrays comprising surfaces with both assay locations and microspheres that include, but are not limited to arrays such as those described in U.S. Pat. Nos. 7,510,841, 7,226,734, and 6,429,027, each of which are incorporated by reference herein in their entireties. (Emphasis added)

[0044] It is contemplated that the polynucleotide capture probes for the array can be obtained for detection of distributed genes from any bacterial species for which multiple strains have been subjected to whole genome sequencing. Furthermore, it is also contemplated that as databases become populated with additional genomic sequences of additional strains of a given bacterial species, new distributed genes that are useful in the practice of this invention will be identified. In certain embodiments, the bacterial species is Bacillus anthracis and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Borrelia burgdorferi and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Bacillus cereus and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Burkholderia mallei and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Clostridium botulinum and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Clostridium difficile and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Campylobacter jejuni and the set of distributed genes comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Clostridium perfringens and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Escherichia coli and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is bacterial species is Haemophilus influenzae and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Listeria monocytogenes and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Mycobacterium tuberculosis and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Pseudomonas aeruginosa and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Streptococcus agalactiae and the set of distributed genes found within that species. In certain embodiments, the bacterial species is Staphylococcus aureus and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Salmonella enterica and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Shigella and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Streptococcus pneumoniae and the set of distributed genes comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Yersinia pestis and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Burkholderia pseudomallei and the set of distributed genes detected comprises at least 250 genes found within that species. In certain embodiments, the bacterial species is Streptococcus pyogenes and the set of distributed genes detected comprises at least 250 genes found within that species.

In view of the above showings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified known amplification and detection methods recognized by applicant, with the method of Zhou et al., Bandman et al., and Richmond as such would have allowed for the amplification and detection of virtually any nucleic acid of interest, including that of microbes, and to detect same via detection of amplicons, generate patterns of identifiers, and determining if eh pattern recorded is different from other patterns.  It would have also been obvious to have further modified the method of detection so to include bead-based methods (Grallert et al.), where the beads comprised not just probes to target sequences of interest, but that hundreds of different probes are used simultaneously, and that they are coded via the color and, that they could be incorporated into an array and also be used to detect “at least 250 genes found within” the Listeria species.
In view of the well-developed state of the art, the detailed guidance provided and significant interest in detecting those sequences that have medical importance, said ordinary artisan would have both been amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admissions in view of US 8,383,039 B2 (Zhou et al.), US 5,919,685 (Bandman et al.), US 2011/0171651 A1 (Richmond), US 2014/0302495 A1 (Grallert et al.), and US 2012/0115740 A1 (Ehrlich et al.).

Response to argument
Upon consideration of the response of applicant’s representative, a new combination of references has been relied upon in a new rejection of claims under 35 USC 103(a).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634